PER CURIAM.
Appellant, Margaret Marie Council, appeals her conviction and sentence, including probation, for grand larceny. Appellant’s sentence was withheld and she was placed on probation for five years. A condition of the probation provides that appellant is to be confined for fifty-two weekends in the Dade County Jail.
Appellant urges reversal on the grounds that (1) the trial court erred in failing to dismiss the cause as being barred by the statute of limitations; (2) the mandatory sentence imposed as a condition of probation was not reasonably related to a rehabilitative purpose and its primary purpose was to punish; (3) the trial court erred in failing to dismiss the information for failure to state a crime under the laws of Florida.
We have carefully considered appellant’s points on appeal in the light of the record, briefs and argument of counsel and have concluded that no reversible error has been demonstrated. Therefore the judgment of conviction and sentence are affirmed.
Affirmed.